DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5-7 and 18-19, these claims recite alternate driving arrangements (e.g. electrical and geared) for the compressor.  However, claim 1, from which these claims depend, recites that the compressor is driven by a turbine, which is disclosed as a separate embodiment (that of Fig. 6) rather than in combination with the other driving arrangements.  The applicant has thus failed to demonstrate possession of combinations of driving arrangements as claimed in these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PGPub 2010/0083669 to Foster et al. (Foster hereinafter) in view of US PGPub 2010/0181861 to Takamatsu et al. (Takamatsu) and US PGPub 2010/0139776 to Auber (Auber), as evidenced by GB 583,798 to Simms (Simms, copy provided by applicant on 21 May 2018).
Regarding claim 1, Foster teaches an electric machine (107) for use in an aircraft (98) comprising a shaft (64). The examiner also notes that it is common knowledge that aircraft such as that (98) disclosed by Foster routinely operate at high altitudes whereat significant decreases in ambient pressure may be expected relative to sea and/or ground level.  Foster does not teach any details of the electric machine.  Takamatsu teaches another electric machine (300) for a vehicle generally, and particularly teaches that a casing (14), shaft (48), seal (paragraph 35) and a pressurization system (70, 72) comprising a compressor (70) are provided such that the casing is pressurized in order to prevent degradation of the motor (paragraph 23).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a motor and pressurization system as taught by Takamatsu as the motor of Foster in order to prevent degradation of the insulation in the high altitude flight regimes common to modern aircraft.  This combination is evidenced and further motivated by the teachings of Simms which states “[t]he fact that the insulation strength of air decreases rapidly with the decrease in air density which attends an increase in altitude, is a matter of great importance in modern aviation” (page 4, ln. 49-53) and suggests maintaining a higher pressure to combat the loss of insulation (page 4, ln. 58-103).  Neither 
Regarding claim 5, Takamatsu teaches that the compressor (70) may be electrically driven (paragraph 44).
Regarding claim 6, Takamatsu teaches that the compressor (70) may be driven by the prime mover of the system (paragraph 42).  In the combination, the prime mover would be the electrical machine (107) of Foster.  Regarding the gearing, the examiner takes Official Notice that it is well known to utilize gears to adjust relative speeds of shafts to appropriate ranges for machinery attached to such shafts.  The examiner bases this assertion on the fact that gearing has been used for that purpose for several centuries in innumerable applications.  As such it would have been obvious to drive the compressor of Takamatsu with the electrical machine thereof in order to pressurize the casing.
Regarding claim 8, Takamatsu teaches a pressure sensor (50) and a controller (60).
Regarding claim 9, Takamatsu teaches determining that a pressure within the casing has dropped below a threshold, resulting in pressurization with the compressor and subsequent deactivation after rising above the threshold (see Fig. 2).
Regarding claim 10, Takamatsu teaches varying the speed of the compressor (at least between on and off) to maintain the pressure in the casing above ambient.
Regarding claim 11, Foster teaches an aircraft (98) including an electric machine (107) which includes a shaft (64).  The examiner also notes that it is common knowledge that aircraft such as that 
Regarding claim 14, Foster teaches that the electric machine is located in an engine (see Fig. 2) of the aircraft (98).
Regarding claim 18, Takamatsu teaches that the compressor (70) may be electrically driven (paragraph 44).
Regarding claim 19, Takamatsu teaches that the compressor (70) may be driven by the prime mover of the system (paragraph 42).  In the combination, the prime mover would be the electrical machine (107) of Foster.  Regarding the gearing, the examiner takes Official Notice that it is well known to utilize gears to adjust relative speeds of shafts to appropriate ranges for machinery attached to such 
Regarding claim 20, Takamatsu teaches a pressure sensor (50) and a controller (60).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Takamatsu and Auber as applied to claim 11 above, and further in view of US Patent 5,977,645 to Glennon (Glennon).
Regarding claim 12, the previously applied references teach the limitations of claim 11 from which claim 12 depends, as discussed above, but do not teach a pressurization system configured to receive a supply of gas from a bleed air system of an engine.  Glennon teaches an auxiliary generator for an aircraft generally, and particularly teaches that pneumatic power is supplied to loads on board (see Fig. 2), the pneumatic power being supplied by bleed air in flight (col. 3, ln. 53-55).  Therefore it would have been obvious to one of ordinary skill in the art to provide a bleed air power system as taught by Glennon to supply power to the various systems of the aircraft of Foster.  Thus provided, one of ordinary skill in the art would recognize that such a compressed air supply would be able to supply air as taught by Takamatsu and be motivated to do so by the commonly known motivation in aviation of minimizing aircraft weight.
Regarding claim 13, Glennon teaches that engine provided air is provided at the cost of its availability in the engine (col. 6, ln. 31-37).  Therefore, it would have been obvious to reutilize cabin air, once exhausted as a supply of pressurized air for pneumatic power in order to reduce bleed air requirements.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Takamatsu and Auber as applied to claim 6 above, and further in view of US Patent 8,819,098 to Bright (Bright).
Regarding claim 7, the previously applied references do not teach the use of magnetic gearing.  Bright teaches the use of such gearing and that magnetic gears avoid noise and wear (col. 1, ln. 25-30).  Therefore it would have been obvious to one of ordinary skill in the art to provide magnetic gearing to drive the compressor of Takamatsu in the engine of Foster in order to reduce noise and wear as taught by Bright.
Response to Arguments
Applicant’s arguments, see page 5, filed 14 December 2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Auber as set forth above.
The examiner notes that the holding of the obviousness of gearing was not traversed by the applicant in this reply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        24 March 2021